Citation Nr: 1224762	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left hip synovial chondromatosis with degenerative arthritis (left hip disability) on an extraschedular basis prior to June 9, 2008.

2.  Entitlement to an evaluation in excess of 30 percent for left hip synovial chondromatosis with degenerative arthritis (left hip disability) as of August 1, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1987.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in an October 2008 rating decision, the Veteran was awarded a temporary total disability evaluation based on surgical replacement of the hip, effective from June 9, 2008, to July 31, 2009.  Thereafter, his left hip disability was evaluated as 30 percent disabling.  The temporary total disability rating represents complete grant of the benefit sought for the time period it encompasses.  As a result, the remaining issues for consideration, as reflected on the title page, are entitlement to an evaluation in excess of 10 percent for left hip disability for the period prior to the temporary total evaluation (on an extraschedular basis) and an evaluation in excess of 30 percent for left hip disability for the period after the temporary total evaluation (on a schedular basis).

In March 2003, the Board remanded this case in order to schedule a Board hearing.  The Veteran then withdrew his request for such a hearing in a June 2010 letter.  In September 2010, the Board again remanded this case for further development.

The Board notes that the prior remand in September 2010 instructed to RO to seek an opinion on unemployability from the Director, Compensation and Pension Services if evidence was received to show that the Veteran's left hip disability caused interference with employment.  Subsequently, a December 2010 rating decision awarded service connection for a head injury and assigned a 50 percent evaluation for that disability.  His combined disability rating was then 70 percent from December 3, 2007.  At present, his combined disability rating is 80 percent.  As these ratings meet the threshold criteria under 38 C.F.R. § 4.16(a), referral to the Director, Compensation and Pension Services is no longer necessary.  

The Veteran has submitted statements highlighting his concern that he has not been able to receive treatment for a heart disability with associated gum sores.  It is unclear whether the Veteran wishes to file an additional claim of entitlement to service connection for a heart disability.  To the extent that this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Thus, it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this case must again be remanded.  The Board regrets the additional delay.  However additional evidence was received into the record after the issuance of the February 2012 Supplemental Statement of the Case (SSOC) and no SSOC has been issued since its receipt.  The Veteran did not submit a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.  Therefore, in order to afford due process, the case must be remanded so that the agency of original jurisdiction can consider this additional evidence.

The Board also notes that the Veteran's recent statements include mistaken references 38 C.F.R. § 20.901(d) concerning outside medical opinions.  As he is not represented, clarify for him that an outside medical opinion has not been sought for this case, rather he has received a VA examination pursuant to 38 C.F.R. § 3.159(c)(4).

Finally, in readjudicating the claim, the RO/AMC is reminded that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In asked to consider entitlement to TDIU in conjunction with the remanded claim.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of how to substantiate a claim of entitlement to TDIU.  Also, clarify for the Veteran that an outside medical opinion under 38 C.F.R. § 20.901(d) has not been sought for this case, rather he has received a VA examination pursuant to 38 C.F.R. § 3.159(c)(4). 

2.  Send the claims file to the examiner who evaluated the Veteran in January 2011.  That examiner is requested to expressly indicate whether it is at least as likely as not that the Veteran is precluded from securing and following substantially gainful employment due to his service-connected disabilities, without consideration of his age or any nonservice-connected medical problems, taking into account his educational and occupational history and background.  If the January 2011 examiner is not available then another comparably qualified examiner may respond in his place.

3.  Thereafter, readjudicate the claims for increased disability evaluations for left hip synovial chondromatosis with degenerative arthritis, including entitlement to TDIU, in light of the additional evidence obtained.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

